Citation Nr: 1624992	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the Veteran's claim for service connection for postoperative cervical discectomy/fusion, degenerative joint/disc disease of the cervical spine (hereinafter "cervical spine disability").  

An October 2012 Board decision reopened the claim and remanded it to the Agency of Original Jurisdiction for additional development. 

The Veteran requested a Board hearing on his June 2009 VA Form 9.  A letter was sent to the Veteran and his representative in August 2012, in which it was noted that it appeared that the Veteran was incarcerated.  He was asked to advise VA if he was presently incarcerated and whether or not he still would like a Board hearing.  In an August 2012 letter, the Veteran responded that he was still incarcerated, but should be released soon.  He did not provide a date of release.  Further, he noted that he had very bad memory loss and had no idea what the appeal was about.  He asked the Board to, "Please handle my case as you determine in my best interest."  The record indicates that the Veteran was released from prison in March 2013.  In March 2016, VA sent a hearing clarification letter to verify the Veteran's intention to withdraw the hearing.  In a May 2016 letter, the Veteran's representative confirmed the Veteran's intention to withdraw his hearing request.  See 38 C.F.R. § 20.702 (2015)(e).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that in 1969 while serving in Vietnam, he fell from a helicopter. He stated that the helicopter was no more than 8 feet high.  He reports landing on his back hitting his helmet and pack on the ground.  His neck was hurt at the base of the skull.  A corpsman on the helicopter looked at the injury and put something on the swelling.  He also gave him a bottle of pain pills.  The Veteran indicated that he continued on the mission and the neck injury hurt and continued to bother him to the present date.  See March 2008 Correspondence.  The Veteran claims his current cervical spine disability is related to his fall in service.  The record reflects that the Veteran is in receipt of the Combat Action Ribbon.  As the claimed injury is consistent with the circumstances, conditions, and hardships of such combat service, he is presumed to have incurred a neck injury in 1969.  38 U.S.C.A. § 1154(b) (West 2014); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

There is conflicting medical evidence as to the nature of the Veteran's cervical spine diagnosis as well as whether his reported in-service injury could have caused his current cervical spine diagnosis. 

With respect to his cervical spine disability, in 1989 a C-spine myelogram showed small spurs at C3, C4, and C7 without any impingement of cord.  EMG and nerve conduction tests were all negative. See April 1989 Dallas VA Medical Center Treatment Records.  The Veteran was diagnosed with cervical radiculopathy in November 2005.  See Central Arkansas VA Medical Center Treatment Records.  Medical evidence also shows that the Veteran has diagnoses of cervical strain and degenerative disc disease of the spine.  See April 2014 VA Examination Report.  In December 2006, the Veteran underwent an anterior cervical discectomy with fusion at C5, C6, and C7.  See June 2008 VA Examination Report.  The medical record also shows a diagnosis of cervical spondylosis.  See December 2007 Central Arkansas VA Medical Center Treatment Records.  The record also shows that the Veteran was diagnosed with degenerative joint disease.  See January 2006 Central Arkansas VAMC Treatment Note.  However, in the April 2014 VA examination report, the examiner indicates that based on imaging studies of the cervical spine, arthritis (degenerative joint disease) is not documented.  

The Veteran was afforded VA examinations in June 2008 and April 2014.  Both examiners opined that the Veteran's reported in-service injury was not related to his current cervical spine diagnoses.  Specifically, the June 2008 VA examiner opined, "It is my medical opinion that the Veteran's current spine related complaints are not related to the injury of the neck while in the military.  It was noted that he had normal findings with his spine at the time of exit from the military.  The record is quiet over the ensuing several years.  His hospitalization in 1989 had to do with a febrile illness.  His work-up at that time revealed minimal degenerative changes not felt to be the etiology for his neurologic symptoms at the time . . . It is felt that his cervical spine complaints are related to aging and degenerative processes that have occurred with this Veteran over the years. . ."  (The prior October 2012 Board decision found the foregoing opinion to be inadequate.)  The April 2014 VA examiner stated, "It is less likely than not that there was a chronic condition or injury resulting in chronic condition of the neck. [The Veteran] slipped and fell [in] June 1970 [and] was seen for neck pain and muscle spasms.  No further complaints or comments from Veteran about neck."

However, in a December 2007 note in the Veteran's VA treatment records, the medical treatment provider, A.L.B., physician's assistant, states, "In talking with [the Veteran] of his recollection of his initial injury to his cervical spine in 1970, it is reasonable that his current cervical spondylitic and cervical DDD change could have more likely than not been set into motion biomechanically from his injury then and possibly accelerated his current cervical condition."  Similarly, in another December 2007 treatment note, Dr. D. E. M., staff neurosurgeon, states, "[The Veteran] is neurologically intact with chronic degenerative changes in the cervical spine.  He is disabled because of persistent pain syndrome.  This emanates from an injury he alleges occurred during active duty.  We have no particular documentation to verify this.  However, his history is compatible with the findings."  See Central Arkansas VA Treatment Notes.   

A medical opinion is needed to reconcile these opinions and diagnoses. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's file to be reviewed by an appropriate examiner (M.D.).  Upon review of pertinent medical history, the examiner should provide an opinion as to the following:

In light of a 1989 C-spine myelogram that showed small spurs at C3, C4, and C7 without any impingement of cord (see April 1989 Dallas VA Medical Center Treatment Records), diagnosis of cervical radiculopathy in November 2005 (see Central Arkansas VA Medical Center Treatment Records), diagnosis of degenerative joint disease (see January 2006 Central Arkansas VAMC Treatment Note), the anterior cervical discectomy with fusion at C5, C6, and C7 in December 2006 (see June 2008 VA Examination Report), diagnosis of cervical spondylosis (see December 2007 Central Arkansas VA Medical Center Treatment Records), and diagnoses of cervical strain and degenerative disc disease of the spine (see April 2014 VA Examination Report), the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's cervical spine diagnoses are related to his military service.  In so opining, the examiner is asked to do the following:  (1) accept as fact that in addition to the documented neck injury the Veteran sustained in service in June 1970, the Veteran also sustained an undocumented injury to his neck in 1969 while serving in combat in Vietnam when he fell from a helicopter 8 feet high from the ground at which time he landed on his back hitting his helmet and pack on the ground; (2) consider the Veteran's contention that the neck pain he has experienced through the years is related to "the neck injury" in service; and (3) consider and reconcile the current opinion with prior opinions rendered by A.L.B., physician's assistant, and Dr. D. E. M., staff neurosurgeon, in December 2007 VA Central Arkansas treatment notes. 

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2.  After completing the action necessary to comply with the requests of this remand, adjudicate the claim of entitlement to service connection for a cervical spine disability.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






